Citation Nr: 0924701	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran provided testimony at a February 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a back 
disability which he sustained during service.  He 
specifically contends that his back condition is related to 
the numerous times he was required to bend and lift patients 
while working in the emergency room in service.

A service treatment record (STR) dated in April 1974 
indicated that the Veteran was treated for a sacroiliac 
strain due to an injury he had while lifting patients in 
service.  The report of an August 1974 separation physical 
examination indicated a normal spine examination with no 
complaints or diagnosis related to a back condition.  

Post-service VA outpatient treatment records dated in May 
2001 through April 2007 demonstrate that the Veteran has 
sought treatment for chronic low back pain.  

The Veteran's Military Occupational Specialty (MOS) was as a 
medical specialist.  Regarding his April 1974 in-service back 
injury, during a February 2009 hearing before the Board, the 
Veteran reported that has been experiencing back pain since 
that time.  The Veteran further indicated that his in-service 
injury was due to lifting patients.  In addition, in 
September 2007, the Veteran's brother submitted a statement 
indicating that the Veteran was physically active prior to 
service, however, subsequent to service, he has been 
substantially less active and has continuously complained of 
back pain.   

The Veteran was afforded a VA examination in March 2005 after 
which the examiner diagnosed the Veteran with degenerative 
lumbar spine disease.  While a specific diagnosis was 
provided, the examiner did not comment on the relationship 
between the diagnosis and the Veteran's in-service injury.  
As such, the Board finds that further examination is 
warranted. 

Given the above, A VA examination should be conducted to 
clarify the current nature and likely etiology of any chronic 
back disability that the Veteran may have.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any back conditions which may 
be present.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and the March 2005 VA 
examination.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated back disability is 
the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



